The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence clearly warranted the inference that defendant acted in concert in the possession of drugs with intent to sell, and defendant’s acquittal of the sale count does not warrant a different conclusion (see People v Rayam, 94 NY2d 557).
*573The court properly exercised its discretion in permitting the prosecutor to cross-examine a defense witness regarding the reasons for his dismissal from the police force, including accusations that he consorted with drug dealers. In the first place, the witness raised his prior police service. The Internal Affairs Division file provided a good-faith basis for the challenged portions of the cross-examination (see People v Sorge, 301 NY 198, 200), and there was nothing unduly prejudicial to defendant about the manner in which this cross-examination was conducted.
The record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reduction of sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, P.J., Tom, Rosenberger and Friedman, JJ.